Case: 21-50094      Document: 00515906997        Page: 1     Date Filed: 06/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      June 21, 2021
                                  No. 21-50094
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk


   Roy A. Day,

                                                           Plaintiff—Appellant,

                                       versus

   USAA Casualty Insurance Company; Randall W
   Cornelius; Maria Angie Garcia,

                                                         Defendants—Appellees.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 5:20-CV-1196


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          The district court determined plaintiff Roy Day’s claims to be
   frivolous and dismissed his case with prejudice. AFFIRMED. See 5th
   Cir. R. 47.6.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.